                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

AUTO-OWNERS INSURANCE COMPANY,

               Plaintiff,
                                                             Case No. 3:17-cv-817-J-34PDB
v.

ENVIRONMENTAL HOUSE WRAP, INC.,1
and BISCAYNE BAY HOMEOWNERS
ASSOCIATION, INC.,

               Defendants.
                                               /

                                            ORDER

       THIS CAUSE is before the Court on cross-motions for summary judgment as to

Plaintiff Auto-Owners Insurance Company’s (Auto-Owners) duty to defend CalAtlantic

Group, Inc. (CalAtlantic) in an underlying state court action initiated by Defendant Biscayne

Bay Homeowners Association, Inc. (Biscayne Bay). See Defendant CalAtlantic Group,

Inc.’s Motion for Summary Judgment and Incorporated Memorandum of Law (Doc. 44;

CalAtlantic’s Motion); Defendant Biscayne Bay Homeowners Association, Inc.’s Motion for

Partial Summary Judgment Against Auto-Owners Insurance Company and Memorandum

of Law in Support Thereof (Doc. 46; Biscayne Bay’s Motion); Auto-Owners Insurance

Company’s Motion for Summary Judgment and Incorporated Memorandum of Law (Doc.

47; Auto-Owners’ Motion), each filed on December 14, 2018. The parties filed their

respective responses on January 7, 2019.            See Defendant CalAtlantic Group, Inc.’s

Memorandum in Opposition to Plaintiff Auto-Owners Insurance Company’s Motion for


       1 Environmental House Wrap, Inc. (Environmental) has not appeared despite service of
process, see Return of Service (Doc. 12; filed October 25, 2017), and the Clerk of Court has entered
default against it, see Clerk’s Entry of Default (Doc. 14; filed October 27, 2017).
Summary Judgment (Doc. 53; CalAtlantic’s Response to Auto-Owners’ Motion); Auto-

Owners Insurance Company’s Response in Opposition to Biscayne Bay Homeowners

Association, Inc.’s Motion for Partial Summary Judgment and Incorporated Memorandum

of Law (Doc. 54; Auto-Owners’ Response to Biscayne Bay’s Motion); Auto-Owners

Insurance Company’s Response in Opposition to the Ryland Group, Inc.’s Motion for

Summary Judgment and Incorporated Memorandum of Law (Doc. 55; Auto-Owners’

Response to CalAtlantic’s Motion); Defendant Biscayne Bay Homeowners Association,

Inc.’s Response in Opposition to Plaintiff Auto-Owners Insurance Company’s Motion for

Summary Judgment (Doc. 56; Biscayne Bay’s Response to Auto-Owners’ Motion).

       In their Motions, the parties also moved for summary judgment on the issue of Auto-

Owners’ duty to defend Environmental. However, at a motion hearing held on April 22,

2019, the Court denied Auto-Owners’ Motion to the extent Auto-Owners sought a

declaration that it did not have a duty to defend Environmental in the underlying state court

action, and in turn granted CalAtlantic and Biscayne Bay’s Motions to the extent the Court

declared that “Auto-Owners has a duty to defend and must defend Environmental against

the claims alleged in the underlying state court action[.]” See Order (Doc. 76). In light of

new arguments raised by Auto-Owners at the hearing, the Court took the Motions under

advisement to the extent they sought declarations regarding Auto-Owners’ duty to defend

CalAtlantic. Id. The Court directed the parties to submit additional briefing “limited to the

duty to defend CalAtlantic for damages that may have occurred before the operations were

completed but were not identified until after the completion of the project[,]” id., which they

have since done. See Auto-Owners Insurance Company’s Supplemental Brief on the

Products-Completed Operations Exclusion (Doc. 81; Auto-Owners’ Supplemental Brief);




                                              2
Defendant Biscayne Bay Homeowners Association, Inc.’s Response to Auto-Owners

Insurance Company’s Supplemental Brief on the Products-Completed Operations Hazard

Exclusion (Doc. 83; Biscayne Bay’s Supplemental Brief). Accordingly, the remaining issue

of whether Auto-Owners had a duty to defend CalAtlantic in the underlying state court

action is ripe for review.

I.     Background2

       This insurance coverage dispute arises out of a lawsuit filed in state court on May

20, 2016, by Biscayne Bay regarding the construction and development of a 24-townhome

community known as the Biscayne Bay Townhomes in Jacksonville, Florida (the Project).

See Biscayne Bay Homeowners Ass’n, Inc. v. Evergreen Visibility, LLC, Case No. 2016-

CA-3462 (Fla. 4th Cir. Ct. 2016) (Underlying Lawsuit).3            Biscayne Bay, which is the

homeowners association responsible for the maintenance of the townhomes, sued

CalAtlantic and Environmental, along with more than 30 other defendants, in state court

for damages caused by alleged defects in the construction of the Project. See id. On July

18, 2017, Auto-Owners initiated the instant action for declaratory judgment, seeking a

declaration that it is not obligated to defend or indemnify Environmental or CalAtlantic in

the Underlying Lawsuit.4 See Complaint for Declaratory Relief (Doc. 1).




       2  Because this case is before the Court on cross-motions for summary judgment, the Court
will, when addressing the merits of the party’s motions, view the facts presented in the light most
favorable to the party or parties opposing summary judgment. The Court will so note its perspective
when appropriate. The facts recited in this section are either undisputed, or any disagreement has
been indicated. See T-Mobile South LLC v. City of Jacksonville, Fla., 564 F. Supp. 2d 1337, 1340
(M.D. Fla. 2008).
        3 The Court takes judicial notice of the state court proceedings in their entirety. See Fed.

R. Evid. 201.
        4 At the April 22, 2019 hearing, the Court granted Biscayne Bay and CalAtlantic’s joint

motion to stay the issue of Auto-Owners’ duty to indemnify. See Order.


                                                 3
       On April 19, 2019, Biscayne Bay and CalAtlantic notified the Court that they had

settled their claims in the Underlying Lawsuit, and that “[t]he settlement included an

assignment of . . . CalAtlantic’s rights, claims, and interests for additional insured coverage

under the subject Auto-Owners policy.” See Biscayne Bay Homeowners Association, Inc.’s

and CalAtlantic Group, Inc.’s Joint Motion to Substitute (Doc. 74; Motion to Substitute). At

Biscayne Bay and CalAtlantic’s request, and without objection by Auto-Owners,5 the Court

directed the Clerk of Court to substitute Biscayne Bay, as assignee of CalAtlantic, as

Defendant in place of CalAtlantic. See Endorsed Order Granting Motion to Substitute (Doc.

82; May 6, 2019). Thus, the only parties still actively litigating this case are Auto-Owners

and Biscayne Bay.

       A.      The Allegations of the Underlying Complaint

       For purposes of determining whether Auto-Owners had a duty to defend CalAtlantic

in the Underlying Lawsuit before the parties settled, the operative complaint is Biscayne

Bay’s Third Amended Complaint, filed on September 14, 2018.6 See Auto-Owners’ Motion,

Ex. A: Third Amended Complaint (Doc. 47-1; Underlying Complaint). According to the



       5   In its response to the Motion to Substitute, Auto-Owners stated that it did “not oppose the
procedural substitution of [Biscayne Bay], as assignee of CalAtlantic.” See Auto-Owners Insurance
Company’s Response to the Association and CalAtlantic’s Joint Motion to Substitute (Doc. 78) at
1. However, Auto-Owners also noted that it did “not agree that such substitution grants [Biscayne
Bay] any substantive rights[,]” id. at 2, and that by consenting to the substitution, Auto-Owners was
not waiving “any rights or defenses related to the validity or enforceability of the assignment or
settlement agreement[,]” id. at 3.
        6 The Court notes that after settling with CalAtlantic and absorbing CalAtlantic’s third-party

claims against various state court defendants, Biscayne Bay filed a fourth amended complaint in
the Underlying Lawsuit. In identifying the third amended complaint as the operative pleading, the
Court recognizes that ordinarily “[c]overage is determined from examining the most recent
amended pleading, not the original pleading.” Trailer Bridge, Inc. v. Illinois Nat. Ins. Co., 657 F.3d
1135, 1142 (11th Cir. 2011). However, because Biscayne Bay voluntarily dismissed CalAtlantic
before filing the fourth amended complaint in the Underlying Lawsuit, the fourth amended complaint
cannot be the operative pleading for determining whether Auto-Owners had a duty to defend
CalAtlantic until that point.


                                                  4
Underlying Complaint, CalAtlantic was the developer and general contractor for the Project.

See id. ¶ 12. Environmental was a subcontractor responsible for installing the “building

wrap, flashing, and building envelope waterproof system at all 24 buildings in the

community.” Id. ¶¶ 46, 278.

       Biscayne Bay alleged that all of the various state court defendants “failed to

reasonably and adequately plan, develop, design, or construct the Townhomes.” Id. ¶ 90.

As a result of the defendants’ failures, Biscayne Bay asserted that the townhomes suffer

from the following defects: “foundations; soils; site work; exterior wall and building envelope

defects; waterproofing defects; concrete and flatwork defects; defects in the roofing

systems, and cladding systems and related components; and the material and

workmanship incident to their installation.” Id. ¶ 91. In addition, Biscayne Bay alleged that

the aggregate effect of the defects “has caused and will continue to cause, community-

wide water-intrusion damage to other components of the roofs and other components of

the building including, but not limited to the building exteriors, building framing, building

lath, building sheathing, drywall, paint, interior and exterior finishes, erosion of soils,

damages to concrete slabs, driveways, and walks, and damages to site work and other

components of the Townhomes . . . .” Id. ¶¶ 95, 104, 112-13, 120-21, 279. Based in part

on these allegations, Biscayne Bay brought three claims against CalAtlantic and two claims

against Environmental. As to CalAtlantic, Biscayne Bay asserted claims for violation of

Florida’s building code (Count I), negligence (Count II), and breach of implied warranty

(Count XLII). See Underlying Complaint at 22-27, 95-96. As to Environmental, Biscayne

Bay asserted claims for negligence (Count III) and violation of Florida’s building code

(Count XIX). See id. at 27-29, 56-57.




                                              5
       Notably, in the Underlying Complaint, Biscayne Bay did not allege when the water

damage actually occurred or when it was discovered. Instead, Biscayne Bay alleged only

that “[t]he defects and deficiencies were not readily discoverable by [Biscayne Bay] or its

members through reasonable inspection at the time of purchase, and [Biscayne Bay] and

its members became aware of the defects and deficiencies only after inspections

performed by expert consultants.” Id. ¶ 94. Additionally, in the Underlying Complaint,

Biscayne Bay did not allege when Environmental completed its work on the Project, when

certificates of occupancy were issued for the townhomes, or when Biscayne Bay took

possession of the townhomes.

       B.      The Policy

       Auto-Owners attached the commercial general liability (CGL) policy at issue as an

exhibit to its Complaint for Declaratory Relief. See id., Ex. D: Commercial General Liability

Insurance Policy Issued by Auto-Owners Insurance Company to Environmental House

Wrap, Inc. (Doc. 1-4; Policy). Environmental is the named insured in the Policy and

CalAtlantic is named as an additional insured. See Policy at 7-8.7 The Policy provides

coverage for “those sums that the insured becomes legally obligated to pay as damages

because of ‘bodily injury’ or ‘property damage’ to which this insurance applies.” See Policy

at 8. For the insurance to apply, the “property damage” must be “caused by an ‘occurrence’

that takes place in the ‘coverage territory.’” Id. An “occurrence” is defined as “an accident,

including continuous or repeated exposure to substantially the same general harmful

conditions.” Id. at 20. In addition, the “property damage” must “occur[ ] during the policy

period.” Id. at 8. The Policy defines “property damage,” in relevant part, as “[p]hysical injury


       7 Because the Policy itself is not consecutively paginated, the Court will cite to the Policy
using the page numbering assigned by the Court’s CM/ECF docketing system.


                                                 6
to tangible property, including all resulting loss of use of that property. All such loss of use

shall be deemed to occur at the time of the physical injury that caused it.” Id. at 20-21.

The Policy provides that Auto-Owners “will have the right and duty to defend the insured

against any ‘suit’ seeking . . . damages for . . . “property damage.” Id. at 8.

       The Policy also provides products-completed operations hazard coverage to

Environmental, which is defined in the Policy as follows:

             [PCOH] [i]ncludes all . . . “property damage” occurring away from
             premises you own or rent and arising out of . . . “your work”
             except:

                   (1) Products that are still in your physical possession; or

                   (2) Work that has not yet been completed or abandoned.
                   However, “your work” will be deemed completed at the
                   earliest of the following times:

                       (a) When all of the work called for in your contract has
                       been completed.

                       (b) When all of the work to be done at the job site has
                       been completed if your contract calls for work at more
                       than one job site.

                       (c) When that part of the work done at a job site has
                       been put to its intended use by any person or
                       organization other than another contractor or
                       subcontractor working on the same project.

             Work that may need service, maintenance, correction, repair or
             replacement, but which is otherwise complete, will be treated as
             completed.

Id. at 20.

       In relevant part, the Policy excludes coverage for:

             j. “Property damage” to:

             ...




                                                7
                  (5) That particular part of real property on which you or any
                  contractors or subcontractors working directly or indirectly on
                  your behalf are performing operations, if the “property
                  damage” arises out of those operations; or

                  (6) That particular part of any property that must be restored,
                  repaired or replaced because “your work” was incorrectly
                  performed on it.

            ...

            Paragraph (6) of this exclusion does not apply to “property
            damage” included in the “products-completed operations
            hazard.”

            l. “Property damage” to “your work” arising out of it or any part
            of it and included in the “products-completed operations hazard.”

Policy at 10-11. “Exclusion (l) is known as the ‘your work’ exclusion.” Amerisure Mut. Ins.

Co. v. Auchter Co., 673 F.3d 1294, 1298 (11th Cir. 2012) (internal citations omitted).

       Endorsement Form 55202 adds CalAtlantic as an additional insured “only with

respect to liability arising out of ‘your work’ [i.e. Environmental’s work] for that insured [i.e.

CalAtlantic] by or for you [i.e. Environmental].” Id. at 7. Significantly, the endorsement also

includes a completed operations exclusion, which states that “[t]he insurance provided

herein to the Additional Insured [CalAtlantic] does not apply to the ‘products-completed

operations hazard.’” Id. (emphasis added).

II.    Standard of Review

       Under Rule 56 of the Federal Rules of Civil Procedure (Rule(s)), “[t]he court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Rule 56(a). The

record to be considered on a motion for summary judgment may include “depositions,

documents, electronically stored information, affidavits or declarations, stipulations




                                                8
(including those made for purposes of the motion only), admissions, interrogatory answers,

or other materials.” Rule 56(c)(1)(A).8 An issue is genuine when the evidence is such that

a reasonable jury could return a verdict in favor of the nonmovant. See Mize v. Jefferson

City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville Sun

Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere scintilla of evidence in support of

the non-moving party’s position is insufficient to defeat a motion for summary judgment.”

Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden of demonstrating to

the court, by reference to the record, that there are no genuine issues of material fact to be

determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).

“When a moving party has discharged its burden, the non-moving party must then go

beyond the pleadings, and by its own affidavits, or by depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a

genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593-94 (11th Cir.

1995) (internal citations and quotation marks omitted). Substantive law determines the

materiality of facts, and “[o]nly disputes over facts that might affect the outcome of the suit



8 Rule 56 was revised in 2010 “to improve the procedures for presenting and deciding summary-
judgment motions.” Rule 56 advisory committee’s note 2010 Amends.

       The standard for granting summary judgment remains unchanged. The language of
       subdivision (a) continues to require that there be no genuine dispute as to any
       material fact and that the movant be entitled to judgment as a matter of law. The
       amendments will not affect continuing development of the decisional law construing
       and applying these phrases.

Id. “[A]lthough the interpretations in the advisory committee[‘s] notes are not binding, they are
highly persuasive.” Campbell v. Shinseki, 546 F. App’x 874, 879 n.3 (11th Cir. 2013). Thus, case
law construing the former Rule 56 standard of review remains viable and applies here.


                                               9
under the governing law will properly preclude the entry of summary judgment.” Anderson,

477 U.S. at 248. In determining whether summary judgment is appropriate, a court “must

view all evidence and make all reasonable inferences in favor of the party opposing

summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995) (citing

Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir.

1994)). Notably, the instant action is before the Court on cross-motions seeking summary

judgment. “The principles governing summary judgment do not change when the parties

file cross-motions for summary judgment.” T-Mobile S. LLC v. City of Jacksonville, Fla.,

564 F. Supp. 2d 1337, 1340 (M.D. Fla. 2008). Instead, applying the same principles, “the

Court must determine whether either of the parties deserves judgment as a matter of law

on the undisputed facts.” Id.

III.   Applicable Law

       “Under Florida law, insurance contracts are ‘construed according to their plain

meaning, with any ambiguities construed against the insurer and in favor of coverage.’”9

See Amerisure, 673 F.3d at 1301 (quoting U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So. 2d

871, 877 (Fla. 2007)). When construing an insurance policy, a court “‘should read each

policy as a whole, endeavoring to give every provision its full meaning and operative

effect.’” J.S.U.B., 979 So. 2d at 877 (quoting Auto-Owners Ins. Co. v. Anderson, 756 So.

2d 29, 34 (Fla. 2000)). However, “‘[a] court cannot rewrite an insurance contract to extend

coverage beyond what is clearly set forth in the contractual language.’” Szczeklik v. Markel



       9  This case is before the Court based on its diversity jurisdiction. See Complaint ¶¶ 2, 4-7.
As such, the Court applies the substantive law of the forum state, Florida. See Auto-Owners Ins.
Co. v. E.N.D. Servs., Inc., 506 F. App’x 920, 923 n.2 (11th Cir. 2013). The parties do not dispute
that Florida law applies. See Auto-Owners’ Motion at 11; Biscayne Bay’s Motion at 5; CalAtlantic’s
Motion at 5 (each applying Florida law).


                                                 10
Int’l Ins. Co., 942 F. Supp. 2d 1254, 1260 (M.D. Fla. 2013) (quoting Fla. Residential Prop.

& Cas. Joint Underwriting Ass’n v. Kron, 721 So. 2d 825, 826 (Fla. 3d Dist. Ct. App. 1998)).

Although the insured bears the burden of proving that a claim is covered by the insurance

policy, the “burden of proving an exclusion to coverage is . . . on the insurer.” LaFarge

Corp. v. Travelers Indemn. Co., 118 F.3d 1511, 1516 (11th Cir. 1997). However, if there

is an exception to the exclusion, “the burden returns to the insured to prove the exception

and show coverage.” See Mid-Continent Cas. Co. v. Frank Casserino Constr., Inc., 721

F. Supp. 2d 1209, 1215 (M.D. Fla. 2010).

       Additionally, Florida law instructs that an insurer’s duty to defend is determined

solely by the allegations in the underlying complaint. See Category 5 Mgmt. Grp., LLC v.

Companion Prop. & Cas. Ins. Co., 76 So. 3d 20, 23 (Fla. 1st. Dist. Ct. App. 2011); see also

Lawyers Title Ins. Corp. v. JDC (America) Corp., 52 F.3d 1575, 1580 (11th Cir. 1995).

Ordinarily, “[c]overage is determined from examining the most recent amended pleading,

not the original pleading.” Trailer Bridge, 657 F.3d at 1142. “The duty arises when the

relevant pleadings allege facts that ‘fairly and potentially bring the suit within policy

coverage.’” Lawyers Title Ins. Corp., 52 F.3d at 1580 (quoting Lime Tree Vill. Cmty. Club

Ass’n v. State Farm Gen. Ins. Co., 980 F.2d 1402, 1405 (11th Cir. 1993)). The actual facts

of the situation are not relevant, such that “the insurer must defend even if facts alleged

are actually untrue or legal theories unsound.” Id. As a result, “an insurer’s duty to defend

is distinct from, and broader than, the duty to indemnify.” Sinni v. Scottsdale Ins. Co., 676

F. Supp. 2d 1319, 1323 (M.D. Fla. 2009). In addition, where a complaint “alleges facts

partially within and partially outside the coverage of the policy, the insurer is obligated to

defend the entire suit.” Category 5 Mgmt. Grp., LLC, 76 So. 3d at 23. Significantly, “[i]f an




                                             11
examination of the allegations of the complaint leaves any doubt regarding the insurer’s

duty to defend, the issue is resolved in favor of the insured.” Lawyers Title Ins. Corp., 52

F.3d at 1580-81.

IV.    Analysis

       As noted above, the Court has already determined that Auto-Owners must defend

Environmental in the Underlying Lawsuit.       In doing so, the Court concluded that the

Underlying Complaint sufficiently alleged “property damage,” caused by the “occurrence”

of Environmental’s allegedly faulty workmanship. The Court additionally found that the

Underlying Complaint included allegations of damage to property other than

Environmental’s own work.      Specifically, the Underlying Complaint fairly alleged that

Environmental’s faulty installation of the building wrap, flashing, and a waterproof system

caused water damage to other property—drywall, paint, interior and exterior finishes, and

driveways—for which other subcontractors were responsible. Finally, the Court concluded

that the Underlying Complaint could be fairly read to allege potentially covered property

damages that occurred within the Policy period.         Pursuant to the additional insured

endorsement, CalAtlantic is also potentially covered for the claims against it relating to the

alleged water damage caused by Environmental’s faulty workmanship, unless the Court

determines that the completed operations exclusion applies to preclude coverage.

       Notably, in their Motions for summary judgment, Auto-Owners and Biscayne Bay

agree that “[a] completed operations exclusion bars coverage for injuries that occur after

the insured completed its work on a particular operation.” See Auto-Owners’ Motion at 15;

Biscayne Bay’s Motion at 15. The parties disagree, however, about whether the Underlying

Complaint alleged damage that occurred during ongoing operations.                Specifically,




                                             12
Biscayne Bay argues that the completed operations exclusion did not bar coverage for

CalAtlantic because the “Underlying Complaint will be considered to allege damage which

occurred during ongoing and completed operations. Since the [ ] Underlying Complaint

contains at least one allegation within the scope of coverage (i.e., claims for damages

during ongoing operations) . . . Auto-Owners must defend [CalAtlantic] against the entire

suit, even if it does not ultimately trigger the duty to indemnify.” Biscayne Bay’s Motion at

15 (citations omitted). In contrast, Auto-Owners argues that the completed operations

exclusion bars coverage for the claims against CalAtlantic because the Underlying

Complaint alleged that the damage caused by Environmental’s faulty workmanship

occurred after the Project was completed. See id. at 14-16. In making this argument,

however, Auto-Owners improperly relies on an earlier complaint filed in the Underlying

Action in which Biscayne Bay had alleged that the damages occurred after certificates of

occupancy were issued for the townhomes.          Id.   However, that complaint has been

superseded and, as the Court stated at the hearing, the operative Underlying Complaint

does not allege when the damage occurred or when the Project was completed.

       Perhaps recognizing the problems with the argument presented in its Motion, Auto-

Owners presented an entirely different argument at the motion hearing, arguing for the first

time that the timing of the damage is irrelevant for purposes of determining whether the

completed operations exclusion applies. Specifically, Auto-Owners contends that “[t]he

definition of ‘products-completed operations hazard’ focuses on the timing of completion of

the work, not the timing of damages.” Auto-Owners’ Supplemental Brief at 6-7. “Because

CalAtlantic is seeking coverage under the [Policy] after the work at the Project was

completed and after the Project was put to its intended use,” Auto-Owners asserts that “this




                                             13
is a ‘products-completed operation hazard,’ and CalAtlantic is not entitled to coverage . . .

.” Id. at 8.

        Upon consideration, the Court finds Auto-Owners’ proposed interpretation of the

completed operations exclusion to be unreasonable. “A completed operations exclusion

bars coverage for [damages] that occur after the insured completed its work on a particular

operation.” J.S.U.B., 906 So. 2d at 308 (emphasis added). Thus, to determine whether

the exclusion applies to a particular claim, the Court must necessarily consider when the

project was completed in relation to when the damages occurred. Indeed, courts applying

Florida law have consistently determined whether the completed operations exclusion

applied by considering whether the damage occurred during ongoing operations. See,

e.g., Sandpiper Constr. Co. Inc. v. United States Fidelity and Guar. Co., 348 So. 2d 379,

380 (Fla. 2d Dist. Ct. App. 1977) (affirming trial court’s decision that completed operations

exclusion barred coverage because “operations had been completed prior to collapse of

the roof”); Greenway Village South Condominium Ass’ns, Inc. v. Roach, 397 So. 2d 954,

956 (Fla. 4th Dist. Ct. App. 1981) (holding completed operations exclusion did not bar

coverage where “the insured negligently . . . damaged an existing structure before the

project was completed”); Auto-Owners Ins. Co. v. Marvin Dev. Corp., 805 So. 2d 888, 892

(Fla. 2d Dist. Ct. App. 2001) (holding completed operations exclusion “applied because the

property damage occurred after Marvin Development completed construction of the

residence”). See also Great Divide Ins. Co. v. Amerisure Ins. Co., Case No. 2:17-cv-

14271, 2018 WL 1318340, at *3 (S.D. Fla. Mar. 14, 2018) (“The determination of whether

the Amerisure insurance policy covers completed operations is critical because it is

undisputed that Mr. Henkle fell after Drawdy had completed its work.”); Cincinnati Ins. Co.




                                             14
v. Quorum Mgmt. Corp., 186 F. Supp. 3d 1307, 1323 (M.D. Fla. 2016) (“These facts clearly

show that Franck’s and Campbell completed production of their ‘product’ and completed

their ‘work’ prior to the occurrence of any damages . . . .”).

       In support of its position, Auto-Owners relies heavily on Scottsdale Insurance

Company v. Granada Insurance Company, 371 F. Supp. 3d 1130, 1140 (S.D. Fla. 2019),

in which the district court held that

             [w]hen assessing completed-operations hazard exclusions . . .,
             the relevant timeframe under Florida law is when the project is
             completed, and not when latent damage may have occurred.
             Where a latent defect might have caused damages during the
             policy period, but the damage materializes after a project is
             complete and the site or product is put to its intended use, the
             completed-operations hazard exclusion bars coverage.

However, Scottsdale is not binding on this Court; nor is it persuasive given the authority

cited above and in light of the Eleventh Circuit’s recent decision in Southern-Owners

Insurance Company v. MAC Contractors of Florida, LLC, 768 F. App’x 970, 973 (11th Cir.

2019).10 In MAC Contractors, Southern-Owners Insurance Company sought a declaratory

judgment that it owed no duty to defend or indemnify its insured, KJIMS Construction,

against a state-court lawsuit brought by Paul and Deborah Doppelt. Id. at 971. KJIMS

served as general contractor for the construction of a residence for the Doppelts. Id.

“Problems arose between KJIMS and the Doppelts after construction began, and KJIMS

eventually left the job site before completing the project and before the issuance of a

certificate of occupancy.” Id. The Doppelts subsequently sued KJIMS in state court

claiming, among other things, “‘damage to wood floors and the metal roof’ that KJIMS had


       10 “Although an unpublished opinion is not binding . . ., it is persuasive authority.” United
States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per curiam); see generally Fed. R. App. P.
32.1; 11th Cir. R. 36-2 (“Unpublished opinions are not considered binding precedent, but they may
be cited as persuasive authority.”).


                                                15
failed to remediate despite its assurances that the damages would be repaired.” Id.

Southern-Owners argued, and the district court agreed, that it had no duty to defend KJIMS

in the underlying action in light of the policy’s Your Work exclusion, which precluded

coverage for property damage to KJIMS’s work and included in the products-completed

operations hazard. Id. at 971-72. In other words, for the Your Work exclusion to apply,

the property damage must have occurred after the work was completed or abandoned. Id.

at 973. On appeal, “KJIMS argue[d] that the district court erred because the underlying

complaint [was] silent as to the timing of damages and [could] reasonably be construed to

allege ‘property damage’ occurring during ongoing operations—that is, before KJIMS

abandoned the project.” Id. at 972-73. KJIMS maintained that “property damage occurring

before the work is ‘completed’ or ‘abandoned’ is not included in the ‘products-completed

operations hazard’ and, as a result, falls outside the Your Work exclusion.” Id. at 973.

      In determining whether the Your Work exclusion applied, the Eleventh Circuit

observed that “‘[p]roperty damage occurs when the damage happens, not when the

damage is discovered or discoverable.’ And where the underlying allegations, even though

silent as to the timing of damages, can be reasonably construed to allege property damage

that occurred during the policy period, ‘there is a potential for coverage.’” Id. (quoting

Carithers v. Mid-Continent Cas. Co., 782 F.3d 1240, 1247 (11th Cir. 2015); Trizec

Properties, Inc. v. Biltmore Const. Co., 767 F.2d 810, 813 (11th Cir. 1985)). The court

ultimately concluded that

      although the underlying allegations are silent as to the timing of the damages,
      the allegations can be reasonably construed to allege damages that occurred
      during ongoing operations. In particular, the Doppelts alleged “damage to
      wood floors and the metal roof” that KJIMS had failed to remediate despite its
      assurances that the damages would be fixed. It is reasonable to infer from




                                            16
       this allegation that KJIMS had promised to remediate the damage to the wood
       floors and metal roof before it abandoned the project.

MAC Contractors, 768 F. App’x at 973. “Construing the Your Work exclusion narrowly and

resolving all doubts in favor of KJIMS,” the court held “that the underlying allegations [could]

fairly be construed to allege damages during ongoing operations.” Id. (citations omitted).

       Applying the principals articulated by the court in MAC Contractors to the instant

case, the Court finds that the completed operations exclusion does not bar coverage for

CalAtlantic. Auto-Owners argues that the exclusion precludes coverage because the

Underlying Complaint “alleges that the townhomes were put to their intended use

(purchased and occupied) and, after that, the deficiencies were found by unit owners who

purchased the home[s]. It was not until 2016, over seven years after the last townhome

was completed in 2008, that the claim was made and [the] lawsuit was filed.” Id. at 8-9.

However, “[p]roperty damage occurs when the damage happens, not when the damage is

discovered or discoverable.”11         Carithers, 782 F.3d at 1247.          Here, the Underlying

Complaint alleges that “[t]he defects and deficiencies were not readily discoverable by



       11   The Eleventh Circuit has applied the injury-in-fact trigger three times in the context of
similar, occurrence-based CGL policies and latent damages for purposes of determining whether
the damage occurred during the policy period or during ongoing operations. See Carithers, 782
F.3d at 1247; Trizec, 767 F.2d at 813; see also MAC Contractors, 768 F. App’x at 973. The Court
recognizes, however, that the Eleventh Circuit explicitly limited its holdings in Carithers and Trizec
to the specific terms of the policies and facts before it in those cases. See Carithers, 782 F.3d at
1247; Trizec, 767 F.2d at 813. Significantly, the court in Carithers recognized “the difficulty that
may arise, in cases such as this one, where the property damage is latent, and is discovered much
later,” but noted that the district court had made a factual finding that the property in that case was
damaged in 2005. 782 F.3d at 1247. Accordingly, the Eleventh Circuit “express[ed] no opinion on
what the trigger should be where it is difficult (or impossible) to determine when the property was
damaged.” Id. The Court also recognizes that Biscayne Bay’s allegations in the Underlying
Complaint regarding when the water damage occurred are even more vague than those in MAC
Contractors. Nevertheless, in the absence of controlling (or persuasive) authority suggesting that
the Court should apply the manifestation trigger (or some other test) to determine whether the
alleged damages occurred during ongoing operations in the instant case, the Court will apply the
injury-in-fact trigger.


                                                  17
[Biscayne Bay] or its members through reasonable inspection at the time of purchase, and

[Biscayne Bay] and its members became aware of the defects and deficiencies only after

inspections performed by expert consultants.”12 Id. ¶ 94. Biscayne Bay does not allege in

the Underlying Complaint when Environmental’s allegedly faulty workmanship began to

physically damage the townhomes. Moreover, the Underlying Complaint does not even

allege when Environmental completed its work.13 Thus, based on the allegations of the

Underlying Complaint, the damage could have occurred any time after commencement of

construction and before the inspection, thereby potentially including ongoing operations.

While the allegation that the defects were not discovered, or capable of discovery, until the

inspection, could mean that the property damage occurred long after Environmental

completed its work on the Project, this is not the only possible inference. The allegations

could also, “at least marginally and by reasonable implication,” refer to water damage that

began years before the inspection, but were not discovered, or were discovered but not




       12   The Limited Condition Survey Summary Report attached to the original state court
complaint shows that the expert consultants performed their inspections on January 19, 2016.
However, Biscayne Bay did not attach the report to its amended complaints in the Underlying
Lawsuit. In any event, the report does not contain any information from which the Court could
discern when the alleged property damage occurred.
         13 As an exhibit to its Supplemental Brief, Auto-Owners submitted certificates of occupancy

issued for the townhomes. See Auto-Owners’ Supplemental Brief, Ex. A (Doc. 81-1). Significantly,
Auto-Owners makes no attempt to establish that it is appropriate for the Court to consider this
extrinsic evidence in its analysis of the duty defend by citing to relevant Florida law recognizing the
narrow circumstances where a court may consider evidence extrinsic to the underlying complaint
when determining the duty to defend. See, e.g., Higgins v. State Farm Fire & Cas. Co., 894 So.
2d 5, 10 n.2 (Fla. 2005) (identifying “some natural exceptions” to the principal that the obligation to
defend is determined solely by the underlying complaint “where an insurer’s claim that there is no
duty to defend is based on factual issues that would not normally be alleged in the complaint”).
See also Composite Structures, Inc. v. Cont’l Ins. Co., 560 F. App’x 861, 865 (11th Cir. 2014); First
Specialty Ins. Corp. v. 633 Partners, Ltd., 300 F. App’x 777, 785 (11th Cir. 2008). In any event, the
Court finds it inappropriate to consider this evidence because, among other reasons, Biscayne Bay
has not alleged in the operative Underlying Complaint that the damage occurred after the
certificates of occupancy were issued.


                                                  18
indicative of construction defects, until later.14 See Trizec, 767 F.2d at 813. Because the

Court is required to resolve any doubts as to a duty to defend in favor of the insured, see

Lawyers Title Ins. Corp., 52 F.3d at 1580-81, and because an insurer must defend if the

allegations against the insured allege facts potentially and even only partially within

coverage, see Category 5 Mgmt. Grp., LLC, 76 So. 3d at 23, the Court determines that

Auto-Owners had a duty to defend CalAtlantic in the Underlying Lawsuit.

       Accordingly, it is ORDERED:

       1.     Auto-Owners Insurance Company’s Motion for Summary Judgment and

Incorporated Memorandum of Law (Doc. 47) is DENIED to the extent Auto-Owners seeks

a declaration that it did not have a duty to defend CalAtlantic in the Underlying Lawsuit.

       2.     CalAtlantic Group, Inc.’s Motion for Summary Judgment and Incorporated

Memorandum of Law (Doc. 44) and Biscayne Bay Homeowners Association, Inc.’s Motion

for Partial Summary Judgment Against Auto-Owners Insurance Company and

Memorandum of Law in Support Thereof (Doc. 46) are GRANTED to the extent the Court

declares that Auto-Owners had a duty to defend CalAtlantic in the Underlying Lawsuit.

       3.     The issue of Auto-Owners’ duty to indemnify is STAYED pending the

completion of the Underlying Litigation. The Clerk of Court is directed to terminate any

pending motions and administratively close the file pending further order of the Court.




       14 To the extent Auto-Owners is suggesting that Biscayne Bay was required to notify Auto-
Owners of the damage during ongoing operations, the Court finds such an argument to be without
merit. Indeed, such a requirement would essentially convert the Policy from an occurrence-based
policy, which covers claims for damage that occur during the policy term irrespective of when the
claims are actually asserted against the insured, to a claims-made policy, which only covers claims
“brought to the attention of the insurer within the policy term[.]” Trizec, 767 F.2d at 812 n.3.


                                                19
       4.     The parties shall file a joint status report upon the conclusion of the

Underlying Lawsuit. If the Underlying Lawsuit has not been resolved by November 7,

2019, then the parties shall file a joint status report at that time and every 90 days thereafter

until the Underlying Lawsuit is completed.

       5.     Pursuant to Rule 54(b), finding that there is no just reason to delay the entry

of final judgment on the issue of Auto-Owners’ duty to defend, the Clerk of Court is

directed to enter final partial judgment in favor of Defendant Biscayne Bay Homeowners

Association, Inc., and against Plaintiff Auto-Owners Insurance Company, declaring that

Auto-Owners Insurance Company has a duty to defend Environmental House Wrap, Inc.

in the Underlying Lawsuit and that Auto-Owners Insurance Company had a duty to defend

CalAtlantic Group, Inc. in the Underlying Lawsuit before the parties settled.15

       DONE AND ORDERED in Jacksonville, Florida on July 12, 2019.




lc23
Copies to:
Counsel of Record




       15 Because the Court has stayed the issue of Auto-Owners’ duty to indemnify pending the
outcome of the Underlying Lawsuit, the Court finds that the balance of judicial administrative
interests and the relevant equitable concerns weigh in favor of Rule 54(b) certification. See
Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d 162, 166 (11th Cir. 1997).


                                               20
